IN THE COMMONWEALTH COURT OF PENNSYLVANIA


US Airways, Inc. and AIG,                   :
                       Petitioners          :
                                            :
      v.                                    :
                                            :
Workers' Compensation Appeal Board          :
(Genovese-Smith),                           :
                       Respondent           :     No. 1278 C.D. 2015



                                     ORDER



             NOW, June 29, 2016, upon consideration of respondent’s “motion for

reconsideration or reargument” and petitioner’s answer in response thereto, the motion

is denied.




                                            MARY HANNAH LEAVITT,
                                            President Judge